Johnsen, J.,
dissenting.
I agree that the appropriation involved is available for payment of salaries and maintenance in the attorney general’s office, to the extent of the time and cost to that office of any services rendered the department of roads and irrigation. The method of attempted withdrawal in this case, however, is to me improper. I am unable to accept the view that the appropriation is intended as a general fund that may be drawn upon whimsically, merely because some services have been rendered the department. It seems to me rather that the fund was intended to be used only in direct payment of time actually spent or cost actually incurred. Certainly it would be unnatural and misleading, for example, to allow the salaries of any of the members of the attorney general’s staff to be paid out of the fund, whose time had not actually been spent upon the business of the *181department. On the same principle, it appears to me equally improper to permit a salary withdrawal in this case in favor of an individual member of the staff in excess of the portion of his time actually spent for the department. Yet, notwithstanding that it is openly admitted that such is the situation here, and that the individual in whose favor a withdrawal is being made has not personally devoted time to the work of the department equivalent to the amount of the withdrawal, the majority opinion is indorsing this method of disbursing public funds.’ Such an indirect application might easily become a screen. It certainly is not sound business practice, and (unless it is a fallacy to assume that the state’s affairs ought to be conducted on a business basis) there is no reason to approve it. If separate vouchers had been submitted for the portion of time spent by the several members of the attorney general’s staff on matters in which the department of roads and irrigation had requested or required the services of the attorney general’s office, and the state engineer had refused to approve them, I would agree that a writ of mandamus should issue.
Messmore, J., concurs in the dissent.